


Exhibit 10.22

 

Mr. Wayne Pastore

7 Technology Park Dr.

Westford, MA  01886

 

February 18, 2010

 

Dear Wayne:

 

This letter confirms that, effective February 8, 2010, you have assumed the role
of Interim Chief Financial Officer of Sonus, Inc. (the “Company”).  Your duties
as Interim CFO will be in addition to your current duties as Vice President,
Finance, and Corporate Controller.  In exchange for assuming these additional
duties, you will receive:

 

1.           Base Salary.            An increase in your base salary from
$210,000 to $240,000, effective as of February 8, 2010.

 

2.           Retention Bonus.   The right to a bonus (in addition to whatever
bonus you may receive pursuant to the Company’s 2010 cash incentive program) in
the amount of $125,000, payable as follows:

 

a.                                       One-half ($62,500) on the earlier of
(i) the first day of employment of a new permanent CFO or (ii) August 8, 2010
(i.e., six months from the effective date of your appointment as Interim CFO);
and

 

b.                                      One-half ($62,500) upon successful
transition to a new permanent CFO, which shall be not less than three but not
more than six months after such appointment (unless you apply for and are
accepted as the new permanent CFO, in which case the second half of the bonus
will be paid upon your appointment).

 

c.                                       Whatever portion of the $125,000 that
has not been paid previously will be paid to you upon the termination of your
employment by the Company without Cause or by you for Good Reason pursuant to
paragraph 6 of your employment letter dated October 2, 2008 (your “October 2008
Letter”)

 

3.           If you are relieved of the additional responsibilities of Interim
CFO, such action will not constitute Good Reason as defined in paragraph
7(b)(B) of your October 2008 Letter.

 

You are, and will remain, an employee at will; nothing in this letter
constitutes a guaranty of employment for any particular period.  Capitalized
terms not defined herein have the meanings given to them in the October 2008
Letter.  Except as modified by this letter, the terms of your October 2008
Letter remain in full force and effect.

 

Sincerely,

 

 

 

/s/ Kathy Harris

 

 

 

Kathy Harris

 

 

--------------------------------------------------------------------------------


 

VP of Human Resources

 

 

ACCEPTED:

 

 

 

/s/ Wayne Pastore

 

Wayne Pastore

 

 

 

Date:

2/19/10

 

 

--------------------------------------------------------------------------------
